FOSTER, District Judge
(after stating the facts). This special appearance and plea of respondent . practically admits the truth of the allegations in the petition, and the question presented for determination is whether such facts make a case for summary pro-; ceedings against the respondent for contempt of this court. There are two sections of the Revised Statutes which have a bearing upon the question at issue. The first is section 725, which reads as follows:
“Sec. 725. The said courts shall have power to- impose and administer all necessary oaths, and to punish, by fine or imprisonment, at the discretion of the court, contempts of their authority: provided, that such power to punish contempts shall not be construed to extend to any cases except the misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official transactions, and the disobedience or' resistance by any such officer, or by any party, juror, witness, or other person, to any lawful writ, process, order, rule, decree or command of the said courts.”
Section 5399 of the crimes act reads as follows:
“Sec. 5399. Every person who corruptly, or by threats or force, endeavors to influence, intimidate, or impede any witness, or officer in any court of the United States, in the discharge of his dffiy, or corruptly, or by threats or force, obstructs or impedes, ¡ov endeavors to obstruct or impede the due administration of justice therein, shall be punished by a fine of not more than five hundred dollars, or by imprisonment not more than three months or both.”
That the power of the courts to punish summarily for contempt is limited to misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice, is apparent from the terms of section 725, and the various decisions made thereunder. Savin, Petitioner, 131 U. S. 267, 9 Sup. Ct. 699; Ex parte Robinson, 19 Wall. 505; State v. Frew, 49 Am. Rep. 264; Ex parte Terry, 128 U. S. 289, 9 Sup. Ct. 77; Cooley, Torts, 424; Kirk v. Manufacturing Co., 26 Fed. 501-509; Myers v. State, 46 Ohio St. 473, 22 N. E. 43; Ex parte Buskirk, 18 C. C. A. 410, 72 Fed. 14. And this rule applies when the act comes under either section of the statute. The act of the respondent in refusing to allow the defendant insurance companies to continue doing business in the *751siaie for the reasons given in his letter cannot be justified on any principle of law or justice, or on any discretionary power vested in him as superintendent of insurance. The insurance companies, in defending these suits of Mrs. Hillmon, -are doing what the law per-mil s them to do; and it is for the court having jurisdiction to determine whether they have “dealt fairly with the plaintiff, Mrs. Bailie E. Hillmon, in refusing to pay the death loss, and in the litigation of the same, pertaining to her deceased husband.” Indeed, that is the very issue to be tried by the court, and it is an unwarranted assumption of authority for respondent to arrogate to himself the summary determination of these questions; and any attempt, by threats or intimidation or duress, on the part of the respondent, to coerce or deter the companies from making their defense in court, tends to obstruct and impede the due administration of justice, and is a proper matter to he presented to the grand jury. It would, however, be a strained construction to hold that the act was done in the presence of the court, or so near thereto as to obstruct the administration of justice. 131 U. S. 267, 9 Sup. Ct. 699; 19 Wall. 505; In re Brule, 71 Fed. 946; Sharon v. Hill, 24 Fed. 726. The order to show cause must be dismissed.